Order filed December 20, 2013.




                                         In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01012-CV
                                   ____________

      IN THE INTEREST OF A.J.Z. AKA E.Z. AND D.D.B AKA D.B.,
                             CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05681J


                                   ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a).

      Appellant’s brief was due December 16, 2013. No brief or motion for
extension of time has been filed. Unless appellant files a brief on or before
January 2, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                PER CURIAM




                                      2